Title: To George Washington from Edmund Randolph, 31 January 1794
From: Randolph, Edmund
To: Washington, George


          
            sir,
            Philadelphia January 31. 1794.
          
          I do myself the honor of informing you, that the executive proceedings of the territory
            South of the river Ohio, from the 1st of march 1793 to the 15. of June 1793, contain
            nothing of any importance. I have the honor to be with
            sentiments of the highest respect, Sir, your most obedient & very humble servant
          
            Edm: Randolph.
          
        